Sognier, Judge.
Verdell was convicted of aggravated assault with intent to rob, and appeals on the general grounds.
The evidence discloses that around noon on May 26, 1979 William T. Jones parked his car in a parking lot near the new Atlanta Public Library while he inspected work his firm was doing at the library. Jones noticed his car was overheating and discovered a broken radiator hose. Jones asked two men who were passing for directions to a service station; Jones could not understand the directions and the two men, one of whom was Verdell, left. Jones then called a friend to bring a hose and while waiting started to remove the broken hose. Verdell and the other man returned about 20 minutes later and asked how Jones was doing. Thereafter, while Jones continued working under the hood of his car, he felt Verdell reach in his [Jones’] left rear pocket and realized Verdell was attempting to rob him. Jones grabbed Verdell by his wrist to keep him from removing the billfold; Verdell grabed Jones around the neck and was choking him. Jones struggled across the street calling for help and thereafter fell down with Verdell on top of him. Verdell then picked up a half brick and struck Jones first on the back of the head and then hard on the side of the face. A taxi driver who heard Jones’ calls for help came up and ordered Verdell to “freeze”; the taxi driver and Jones then turned Verdell over to some police officers in the vicinity. The taxi driver saw Verdell strike Jones with the brick, and both men positively identified Verdell at trial. Verdell testified that he was not attempting to rob Jones, but was helping him; he denied ever striking Jones.
The evidence recited above is more than sufficient to sustain the verdict. We find that a rational trier of fact could find from the evidence adduced at trial proof of Verdell’s guilt beyond a reasonable doubt. Fisher v. State, 151 Ga. App. 93 (258 SE2d 920) (1979).

Judgment affirmed.


Deen, C. J., and Birdsong, J., concur.